UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 8, 2007 iPass Inc. (Exact name of Registrant as specified in its charter) Delaware 000-50327 93-1214598 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3800 Bridge Parkway, Redwood Shores, California 94065 (Address of principal executive offices) (Zip Code) (650) 232-4100 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02 Results of Opertions and Financial Condition Item 9.01 Financial Statements and Exhibits SIGNATURES INDEX TO EXHIBITS EXHIBIT 99.1 Item2.02 - Results of Operations and Financial Condition OnAugust 8,2007, iPass Inc. reported its results of operations for its fiscal second quarter ended June 30, 2007. A copy of the press release issued by iPass concerning these results is furnished herewith as Exhibit 99.1 and incorporated herein by reference. The information in this report, including Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section or Sections 11 and 12(a)(2) of the Securities Act of 1933, as amended, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, or the Exchange Act, whether made before or after the date hereof, regardless of any general incorporation language in such filings, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits Exhibit No. Description 99.1 Press Release, dated August 8, 2007, entitled "iPass Reports Second Quarter 2007 Financial Results." SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. iPass Inc. By: /s/ FRANK E. VERDECANNA Name: Frank E. Verdecanna Title: Vice President and Chief Financial Officer Dated:August 8, 2007 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release, dated August 8, 2007, entitled "iPass Reports Second Quarter 2007 Financial Results."
